 In the Matter of COLUMBUS MCKINNON CHAIN CORPORATIONandCHAIN'WORKERS' UNION OF TONAWANDA,Case No. P-4343.-Decided November R, 1942Jurisdiction:chain and hoist manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord either of competing unions recognition until certified by the.,Board; election necessary.Unit Appropriate for Collective Bargaining:all employees, including inspectors,but excluding office and supervisory employees, guards, drafting room employees,and development and experimental laboratory employeesKenefick, Cooke, Mitchell, Bass cC Letchworth,byMr. Lyman M.Bass,of Buffalo, N. Y., for the Company.Mr. Kevin Killeen,of Buffalo, N. Y., for the Independent.Mr. Almond Clough,of Buffalo, N. Y., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Chain Workers' Union of Tonawanda,herein called the Independent, alleging that a question affecting com-merce had arisen concerning the representation of employees of Co-lumbus McKinnon Chain Corporation, Tonawanda, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Francis V. Cole, TrialExaminer. Said hearing was held at Buffalo, New York, on. October6 and 15, 1942. The Company, the Independent, and United Electrical,Radio & Machine Workers of America, herein called the United, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbus McKinnon Chain Corporation is a New York corporationwith its principal place of business at Tonawanda, New York, where45 N. L. R. B., No. 47.308 COLUMBUS McKINNON CHAIN CORPORATION-309it is engaged in the manufacture of chains and hoists.During the 12-month period ending September 30,1942, the Company purchased rawmaterials valued at about $2,000,000, approximately 53 percent of whichwas shipped to it from outside the State of New York. During thesame period, the Company manufactured finished products valued in'excess of. $2,000,000, approximately 87 percent of which was shippedout of the State of New York. The Company admits, for the purposes.of this proceeding, that it is engaged in commerce within the meaningof the National Labor Relations Act..II.THE ORGANIZATIONS INVOLVEDChain Workers' Union of Tonawanda is an unaffiliated labor or-ganization admitting to membership employees of the Company.-United Electrical, Radio & Machine Workers of America is , alabor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.II.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either the Independent or theUnited as the exclusive bargaining representative of its employeesuntil such time as one or the other is certified by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Independent represents a sub-stantial number of the employees in the unit hereinafter found to beappropriate.,We And that a question affecting commerce has arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Independent contends that all employees of the Company,.excluding..office.,,and supervisory,employees,.'.employees.,-having-:theauthority to hire and discharge or to recommend hire and discharge,guards, inspectors, drafting room employees, and development andexperimental laboratory employees, constitute an appropriate unit.The only controversy with respect to the unit concerns inspectors.1The Regional Director reported that the Independent presented 282 membership appli-cation cards, bearing apparently genuine signatures of the persons whose names appearon the Company'spay roll of September 12, 1942.There are approximately 580 em-ployees in the unit hereinafter found to be appropriate.The Regional Director furtherreported that the United presented 114 authorization cards bearing apparently genuine Big-,natures of the persons whose names appear on the September 12, 1942, pay roll of theCompany.-' 310DECISIONS OF NATIONAL- LABOR RELATZONT BOARDThe Company employs 70 persons designated by it as inspectors.All parties agree that 54 of the inspectors should be included inthe unit.However, the Independent and the Company would ex-clude the remaining 16 inspectors-while the United would includethem in the unit.The 16 inspectors in dispute pass upon the workof other employees who work on a piece-work basis.However,the record does not indicate that the duties of the employees indispute are supervisory or confidential in any respect.Under thecircumstances, we shall include all inspectors in the unit.We find that all employees of the Company, including inspectors,,but excluding office and supervisory employees, employees having theauthority to hire and discharge or to recommend hire land discharge,guards, drafting room employees, and development and experimentallaboratory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETER31INATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secretballotamong theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby—DuiECTED that, as- part of the investigation to ascertain representa-Kinnon Chain Corporation, Tonawanda, New York, an election by'secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any such 'COLUMBUS McKINNON CHAIN CORPORATION311employees who did not work during said pay-roll period becausethey were ill or on vaction or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause, to determinewhether they desire to be represented by Chain Workers' Union ofTonawanda, or by United Electrical, Radio & Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations.for the purposes of collective bargaining, or by neither.